Citation Nr: 0215826	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-01 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 decision by the RO in Buffalo, 
New York which denied an increase in a 10 percent rating for 
service-connected tinnitus; the veteran appealed for an 
increased rating. 

During the course of this appeal, in an August 2002 rating 
decision, the RO granted an increased 70 percent rating for 
post-traumatic stress disorder (PTSD), granted an increased 
20 percent rating for diabetes mellitus, and granted 
entitlement to a total disability (100 percent) compensation 
rating based on individual unemployability (TDIU rating).  
The veteran's 100 percent rating was found to be permanent.  
In a September 2002 decision, the RO denied service 
connection for a left knee disability.  The veteran did not 
appeal this decision, and thus this issue is not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Since the effective date of service connection, the 
veteran has received the maximum 10 percent schedular rating 
for tinnitus.  The condition does not present an exceptional 
or unusual disability picture rendering impracticable the 
application of the regular schedular rating standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected tinnitus have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 3.321 (2002); 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998), 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the initial 
rating decision and in the January 2001 statement of the case 
have provided the veteran with sufficient information 
regarding the applicable rules.  The veteran and his 
representative have submitted written arguments.  The rating 
decision and statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case to the 
extent possible.  Based on the entire record, the Board finds 
that all relevant evidence has been developed to the extent 
possible, and the duty to assist provisions of the VCAA and 
implementing regulation have been satisfied.

Factual Background

At a November 1994 VA examination, the veteran reported that 
he had significant noise exposure in service, and complained 
of current hearing loss.  He also complained of a constant 
high-pitched ring in the left ear, and an occasional slight 
ringing in the right.  Tinnitus was not diagnosed.

By a statement dated in May 1996, the veteran said he had 
ringing in his ears ever since service in Vietnam.

At an October 1998 VA examination, the veteran reported a 
history of noise exposure in service.  The examiner diagnosed 
bilateral sensorineural hearing loss.

In a February 1999 decision, the RO established service 
connection for tinnitus, effective in August 1998; a 
noncompensable rating was assigned.

At a March 1999 VA examination, the veteran reported that he 
had tinnitus of increasing severity for the past several 
years.  He said he had tinnitus 24 hours per day.  The 
examiner indicated that the veteran had a self-described 
history of bilateral tinnitus, and that the current physical 
examination was normal.

In a May 1999 rating decision, the RO granted an increased 10 
percent rating for tinnitus, effective in August 1998.

By a statement dated in May 1999, the veteran contended that 
his tinnitus was more disabling than currently evaluated.  He 
asserted that people with severe tinnitus suffered from 
depression, anxiety, and sleep disruptions.  He related that 
his tinnitus had been a severe handicap to him.  He 
reiterated his assertions by statements dated in December 
2000 and February 2001, and added that his tinnitus was 
aggravating his service-connected PTSD.  He said his tinnitus 
and PTSD caused severe anxiety and frustration.  In the 
latter statement, he contended that his tinnitus hindered his 
ability to maintain employment.

VA outpatient treatment records dated in 2001 and 2002 
reflect that the veteran complained of bilateral tinnitus.

In October 2001, the veteran submitted a claim for a TDIU 
rating.  He said his PTSD alone prevented him from securing 
or following any substantially gainful occupation.

By a letter dated in December 2001, a private physician, D. 
L. Haas, D.O., indicated that the veteran was totally 
disabled from work by PTSD, diabetes mellitus, a left knee 
disability, and hearing loss.  He said that the veteran's 
inability to work was primarily due to PTSD.

Analysis

The veteran contends that his service-connected tinnitus is 
more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Prior to June 10, 1999, the rating schedule provided that 
tinnitus is rated 10 percent when it is persistent as a 
symptom of head injury, concussion, or acoustic trauma. 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  Effective June 
10, 1999, the rating schedule provides that tinnitus is rated 
10 percent if it is recurrent.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002).

The RO has assigned a 10 percent rating for tinnitus.  Hence, 
the veteran has already been assigned the maximum schedular 
10 percent rating for tinnitus.

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case, and the schedular 10 percent rating 
which has been assigned for tinnitus adequately compensates 
the veteran for the related industrial impairment.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  The evidence demonstrates that the veteran's 
employability is impaired primarily by his service-connected 
PTSD, not by his tinnitus.  The Board does not have the 
authority to assign an extraschedular rating in the first 
instance, and under the facts presented there is no basis for 
the Board to refer this issue to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for tinnitus.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for tinnitus is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

